Title: To George Washington from Marinus Willett, 31 July 1791
From: Willett, Marinus
To: Washington, George



Sir,
New York 31st July 1791

By General Knox I had the honor of being advised that your Excellency was disposed to confer on me the appointment of Marshal for this District If I so inclined. This measure I suppose to have proceeded from my former application for that office and my subsequent wish to have some appointment in the General Government.
I beg leave to return my most sincere thanks for your Intention to serve me, But as from the best Information I was able to Collect the short time General Knox was here it appeared that my famaly could receive little or no support from the office and as my situation is such as to require that whatever business I pursue must assist in the support of my famaly, and having received encouragement to think That as by the Constitution of this state a new Sheriff for this County must be appointed the 29th day of September next I should have that office confered on me I became considerably embarrased; Whilst on the one hand a wish to be in the service of the General Government seemed to preponderate, The calls of my famaly Increased by a very aged Parent and an elderly maiden sister whose Intire

dependance are on me led me to conclude it best to look to that appointment which promised most towards their support.
My desire of having some appointment under the Union still remains, and if I could have any office there that would promise a very reasonable support it should have by far the preference of the appointment I expect to receive from this state.
I feel Sir, a most gratefull sence of the honor Intended me by your Excellency—I am very sure that in all your appointments you are governed by the best of motives, and that as I once had the honor of hearing you express yourself, You carefully avoid, “Errors of the heart”.
I am very sure Sir, You will pardon notwithstanding your most justly exalted situation whatever in this may look like Intrusion—Your knowledge of me for fourteen years past will help you to believe even before I speak that no man has served the public with more diligence and Integrity then I have—The early Impressions my mind received in favour of Liberty Joined to an enthusiastic love of my Country produced habits of the strictest attention to her service during the revolution—Many served the public with more brilliancy and greater abilities—But for attention diligence and exertions not altogether unsuccessfull I give way to none—The political motto of “Sining beyond forgivness” was a favorite of mine—I regularly viewed the worst situation I could possibly be plased in without concern, And in case of a general failure in the Opposition I ever felt a raidiness to embrase wretchedness in its most distressing forms. Forgive me Sir, whilst I declare that this led me, (perhaps vainly led me) to suppose that in case of success I might expect to rise in proportion with the common cause.
Under this impression it was that I first applied for the offise of a Marshal, An office which from the universal acceptation I had found in the exercise of a four years Sheriffilty I promised myself I bid fair to receive. Having failed in this and being once more called to execute a Commission from Your Excellency, The same ardor that had hitherto governed my public actions induce me to execute it. The efforts I made on that occasion were succesfull eaqual to my most sanguin hopes, And one very Pleasing effect was the particular approbation I received from you, and an Intimation through General Knox of your readiness when opportunity should offer of affording me servise—Incouraged

by this Intimation on hearing of the Creation of an offise which promised a decent support under the belief that the public would be as well served by me as by any other man I was induced to make an application—However great in favour of myself my prejudise may be, I am convinced that the purest motives directed your appointment; And in this perswasion notwithstanding the greatness of my disapointment, I am satisfied.
Yet Sir, Lest from some misinformation respecting my circumstances I might have been prejudised. I beg leave to assure you that altho I have always been in the habit of exercising strict oconomy, and tho I have never been accostomed to eat the bread of Idleness, I am at the age of fifty years called on to be very circumspect least in the decline of life I should experience difficulties to which hitherto I have been a stranger.
My duty to myself and my duty to my famaly and others whose dependance are on me have urged me therefore to intrude on your patience—To receive some appointment under the Union to assist me with those whom providence has Plased under my charge to go comfortably and decently through life is still the great wish of my heart.
It is not an avidity for gain tha⟨t⟩ spurs me on to this wish—I feel Sir a Constant desire to be employed by the public, Yet in that employment my circumstances require a compensation—And while I frankly confess that from reflections on the hazards & difficulties I have passed I feel a kind of Conscious merit in having performed an upright part thus far. I feel likewis⟨e⟩ an Assurance that any public trust commited to my care in future will not suffer Injury.
Your Soul I am sure is too good, And your heart sufficiently Attached to old servants of the public to think it an unreasonable thing in them to wish that their latter days may not be worse then their begining.
The Offise of Sheriff for this County which I am led to believe I may receive in September next will be fully eaqual to every thing I could desire for the four years it may endure—But at the expiration of that time it must pass from and leave me where it has once already done; For this among other Causes I should prefer an apointment under the General Government which provoided it is perminant I would make choise of tho it may not be half as lucrative.

After being thus particular, I beg to plase myself before you, And to assure you that such is my Confidence in your Superiour tallents at doing right, And such my veneration for you—That if your Excellency should think fit to name me to any office whatever, I will with Pleasure receive it—If therfore the thing proposed to me through General Knox (which in my embarrasment I was Indused to decline) should not be disposed of and it is still your inclination to confer it on me it shall be thankfully received as a Pledge of your regarde and the most pointed care taken to guard against its receiving Injury under my charge. With the most profound veneration and respect I have the honor to be Sir, Your most Obedient and very humble Servt

Marinus Willett

